United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-945
Issued: December 29, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On February 12, 2009 appellant filed a timely appeal from the February 19, 2008 merit
decision of the Office of Workers’ Compensation Programs concerning the termination of her
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
November 26, 2005 on the grounds that she refused an offer of suitable work.
FACTUAL HISTORY
The Office accepted that on January 23, 1992 appellant, then a 33-year-old city carrier,
sustained a lumbosacral sprain and displacement of lumbar intervertebral discs due to reaching
out with her arms in an attempt to stop some mail from falling. She stopped work for
intermittent periods and worked in modified positions at the employing establishment on a parttime basis. On April 10, 1996 Dr. Richard Maxwell, an attending Board-certified orthopedic

surgeon, performed foraminotomy, laminectomy and fusion surgery at L4-5 and L5-S1 with
instrumentation. The surgery was authorized by the Office.
On December 26, 1997 appellant fell while working in a limited-duty job at the
employing establishment.1 The Office accepted that she sustained neck and lumbar sprains and a
pain disorder related to psychological factors. On September 15, 1998 Dr. Terry McLean, an
attending Board-certified orthopedic surgeon, performed an authorized fusion surgery with an
iliac bone graft and instrumentation replacement.
Beginning in February 2002, appellant received treatment from Dr. Joseph D. Curletta, an
attending Board-certified anesthesiologist, who noted that appellant reported pain in her low
back, legs and neck and provided such diagnoses as lumbar radiculopathy, lumbar
postlaminectomy syndrome, cervicalgia/cervical radiculitis and sleep issues.2 She was working
in a limited-duty position for the employing establishment for four hours a day, two or three days
a week, at the time she stopped work in December 2004. On March 25, 2005 Dr. Curletta stated
that appellant’s condition, which included right lower extremity weakness, had worsened to the
point that she was totally disabled. On June 5, 2005 he advised that her disability was supported
by May 2005 diagnostic testing which showed radiculopathies in both arms and legs extending
from her C5, C6, L4, L5 and S1 discs.
On June 28, 2005 a functional capacity evaluation found that appellant could perform
sedentary work duties and on July 15, 2005 Dr. Curletta stated that, based on his clinical
impressions of appellant and the results of the functional capacity evaluation, she could work 4
hours a day for three days a week and engage in 4 hours of intermittent sitting and 1 to 2 hours of
intermittent standing and walking in up to 30-minute increments with 1 to 2 minutes of
stretching before moving to other activities. Dr. Curletta indicated that appellant could lift up to
20 pounds but lifting should be kept between her mid thigh and upper abdominal levels.
Appellant should have two breaks lasting 15 minutes each a day, which could be extended to 30
minutes if needed.
On September 20, 2005 the employing establishment offered appellant a job as a
modified general clerk for four hours a day, three days a week with a gradual progressive return
to eight hours a day, five days a week. The position involved greeting and assisting customers in
the lobby, answering telephones, handling vacation mail holds, accepting postage due money and
collection box keys for carriers returning from their routes, checking carrier cases, handling
simple customer service inquiries via telephone calls or written correspondence and maintaining
the filing system for the unit safety program. The position required appellant to engage in 4
hours of intermittent sitting and 1 to 2 hours of intermittent standing and walking in up to 30minute increments with 1 to 2 minutes of stretching before moving to other activities. She would
have to intermittently lift up to five pounds for two to three hours a day but lifting would be kept
between her mid thigh and upper abdominal levels. Appellant should have two breaks and a

1

Appellant was working for six hours a day at the time.

2

In 2005 Dr. Curletta began to diagnose anxiety disorder and psycho-social factors (related to finances and
chronic pain). He noted that appellant took such medications as Methadone, Hydrocodone and Trazadone.

2

lunch. The position required simple grasping with the hands but did not require climbing,
kneeling, bending, stooping or twisting.
In a September 23, 2005 letter, the Office advised appellant of its determination that the
modified general clerk position offered by the employing establishment was suitable. It
informed her that her compensation could be terminated if she did not accept the position or
provide good cause for not doing so within 30 days of the date of the letter.
On September 30, 2005 the Office received a copy of the offer for the modified general
clerk position on which appellant made a notation dated September 29, 2005 that she was neither
refusing nor accepting the offer. On another copy of the job offer received by the Office on
October 24, 2005, appellant indicated that she was accepting the modified general clerk position.
She requested transportation to and from work because her physician prescribed narcotics which
made her drowsy. Appellant submitted a September 28, 2005 report in which Dr. Curletta noted
that she continued to complain of pain in her low back and legs down to her feet. Dr. Curletta
diagnosed lumbar radiculopathy, lumbar postlaminectomy syndrome, cervical radiculitis, sleep
issues (improved), anxiety disorder and psychosocial factors (related to finances and chronic
pain). He indicated that appellant was taking several medications, including methadone,
hydrocodone, xanax, lexapro, imitrex and trazadone.
In an October 24, 2005 letter, the Office advised appellant that she had not supported her
refusal to accept the modified general clerk position offered by the employing establishment. It
advised that her compensation would be terminated if she did not accept the position within 15
days of the date of the letter. The modified general clerk position remained open to appellant but
she did not return to work. In an October 26, 2005 report, Dr. Curletta reported no notable
change in her condition.
In a November 22, 2005 decision, the Office terminated appellant’s compensation
effective November 26, 2005 on the grounds that she refused an offer of suitable work.
Appellant requested reconsideration of her claim and submitted a November 29, 2005
report of Dr. Kevin S. Ladin, an attending Board-certified physiatrist, who detailed appellant’s
medical history and noted that she reported pain in her low back and legs down to her feet, worse
on the right. Dr. Ladin stated that, given appellant’s condition (including severe pain) and her
use of opioid medications and sedative hypnotics, it was extremely unlikely she would be
capable of functioning in any type of work environment. Any attempts at returning her to work
would be met by either an unwillingness on her part to work or by a marked increase in her
subjective pain complaints. Dr. Ladin stated, “I would therefore consider her in all probability to
be permanently and totally disabled at this time from any type of reasonably gainful
employment.”
In a December 16, 2005 report, Dr. Curletta reported findings similar to those noted in his
prior reports. He stated that, after reviewing Dr. Ladin’s report and speaking with appellant, he
seriously doubted that she would tolerate working four hours a day, three days a week with
accommodations. Dr. Curletta stated that appellant would need transportation and that there
would be times when she would be unable to work due to her severe pain, which would create
problems for both her and the employer. He advised that there seemed to be no point in

3

continuing with return to work efforts, especially if there were any expectations of increasing
appellant’s hours and/or weaning her off pain medication. Dr. Curletta stated, “I therefore
withdraw my previous recommendation of working 12 hours/week and my updated
recommendation is total disability.” In a January 20, 2006 report, he stated, “I agreed to four
hours, three times a week of work as a post office greeter; this allows her to change positions.”
In several reports from mid 2006, Dr. Curletta indicated that appellant was “on total disability.”
In a November 17, 2006 decision, the Office affirmed its November 22, 2005 decision. It
indicated that the July 15, 2005 report of Dr. Curletta established that appellant could perform
the modified general clerk position when it was offered and that his subsequent report changing
his opinion regarding her ability to work was not well rationalized.3
In a November 15, 2007 letter, appellant’s attorney contended that Dr. Curletta had
provided an opinion that appellant would not ever be able to work more than 12 hours a week,
but noted that the modified general clerk position required her to increase her hours to 40 hours a
week. He indicated that appellant would not be able to tolerate the trip to work of more than an
hour even if she used public transportation.
Appellant submitted numerous reports dated between late 2006 and late 2007 in which
Dr. Curletta found that she was totally disabled. In an October 15, 2005 letter to an employing
establishment official, Dr. Curletta stated that he had reviewed the modified general clerk
position which was partially based on his recommendations. He stated:
“I think the current recommendations of working four hours three days a week are
quite reasonable. However, I do not realistically think that the patient could
progress from there to any significant degree and I see that you are hoping for a
gradual progression to eight hours daily five days a week. This is quite
unrealistic. I also see that there is a desire to gradually wean the patient off of all
narcotic pain medication, and once again, I think this is an unreasonable
expectation.”4
In a February 19, 2008 decision, the Office affirmed its November 17, 2006 decision.
LEGAL PRECEDENT
Section 8106(c)(2) of the Federal Employees’ Compensation Act provides in pertinent
part, “A partially disabled employee who ... (2) refuses or neglects to work after suitable work is
offered ... is not entitled to compensation.”5 However, to justify such termination, the Office
must show that the work offered was suitable.6 An employee who refuses or neglects to work

3

The Office indicated that transportation to and from work should not be an issue because appellant lived in
Phoenix and the offered position was also in Phoenix.
4

It does not appear that this letter was included in the record prior to November 2007.

5

5 U.S.C. § 8106(c)(2).

6

David P. Camacho, 40 ECAB 267, 275 (1988); Harry B. Topping, Jr., 33 ECAB 341, 345 (1981).

4

after suitable work has been offered to him has the burden of showing that such refusal to work
was justified.7
The Board has held that finding a medical opinion not fortified by medical rationale is of
little probative value.8 The opinions of physicians whose training and knowledge in a
specialized medical field have greater probative value concerning medical questions peculiar to
that field than the opinions of other physicians.9
ANALYSIS
The Office accepted that on January 23, 1992 appellant sustained a lumbosacral sprain
and displacement of lumbar intervertebral discs.
On April 10, 1996 she underwent
foraminotomy, laminectomy and fusion surgery at L4-5 and L5-S1 with instrumentation. On
December 26, 1997 appellant fell while working in a limited-duty job at the employing
establishment and the Office accepted that she sustained neck and lumbar sprains and a pain
disorder related to psychological factors. On September 15, 1998 she underwent fusion surgery
with an iliac bone graft and instrumentation replacement. Appellant stopped working at the
employing establishment in December 2004.
On September 20, 2005 the employing establishment offered appellant a job as a
modified general clerk for four hours a day, three days a week with a gradual progressive return
to eight hours a day, five days a week. The position involved greeting and assisting customers in
the lobby, answering telephones and performing various clerical duties. It required appellant to
engage in 4 hours of intermittent sitting and 1 to 2 hours of intermittent standing and walking in
up to 30-minute increments with 1 to 2 minutes of stretching before moving to other activities.
She would have to intermittently lift up to five pounds for two to three hours a day but lifting
would be kept between her mid thigh and upper abdominal levels. Appellant neglected to work
in the offered position and the Office terminated her compensation effective November 26, 2005
on the grounds that she refused an offer of suitable work.
In determining that the modified general clerk position was suitable, the Office relied on
a July 15, 2005 report of Dr. Curletta, an attending Board-certified anesthesiologist, who stated
that, based on his clinical impressions of appellant and the results of the functional capacity
evaluation, she could work four hours a day for three days a week. Appellant could engage in 4
hours of intermittent sitting and 1 to 2 hours of intermittent standing and walking in up to 30minute increments with 1 to 2 minutes of stretching before moving to other activities.
Dr. Curletta indicated that appellant could lift up to 20 pounds but lifting should be kept between
her mid thigh and upper abdominal levels. Appellant should have two breaks lasting 15 minutes
each a day, which could be extended to 30 minutes if needed.

7

20 C.F.R. § 10.517; see Catherine G. Hammond, 41 ECAB 375, 385 (1990).

8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (finding that a medical opinion not fortified by medical
rationale is of little probative value).
9

Lee R. Newberry, 34 ECAB 1294, 1299 (1983).

5

The Board finds that Dr. Curletta’s July 15, 2005 report is of limited probative value
regarding appellant’s ability to work at the time the modified general clerk was offered because
he did not provide adequate medical rationale in support of his opinion. He did not clearly
explain how appellant’s medical condition allowed her to perform the work duties he
recommended. Dr. Curletta had previously indicated that appellant was totally disabled for an
extended period but he did not present findings on examination or diagnostic testing showing
that her condition had improved to the point that she could perform such work duties. Moreover,
despite the fact that appellant had been treated with multiple opioid medications on a regular
basis, he did not explain how she would be able to work under these medications.
Such medical rationale is especially necessary in the present case in that Dr. Curletta’s
medical specialty is anesthesiology and appellant’s medical problems are mostly orthopedic in
nature.10 In addition, his July 2005 opinion is equivocal in nature. In a December 2005 report,
Dr. Curletta withdrew his previous recommendation that appellant perform various work duties.
He posited that appellant’s various medical conditions and her use of opioid medications caused
her to be totally disabled.11
The Board further notes that the description of the modified general clerk position
indicated that appellant would start work for four hours a day, three days a week and would
undergo a gradual return to work for up to eight hours a day, five days a week. Dr. Curletta did
not state that such a progression in work ability would be feasible. It should also be noted that
appellant’s claim had been accepted for a pain disorder related to psychological factors, but there
is no opinion in the record regarding appellant’s ability to work given her emotional condition.
For these reasons, the Office did not meet its burden of proof to show that the modified
general clerk position offered by the employing establishment in September 2005 was suitable.
Therefore, it improperly terminated appellant compensation effective November 26, 2005 on the
grounds that she refused an offer of suitable work.12
CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation effective
November 26, 2005 on the grounds that she refused an offer of suitable work.

10

See supra note 9.

11

The record also contains a November 29, 2005 report in which Dr. Ladin, an attending Board-certified
physiatrist, stated that, given appellant’s condition (including severe pain) and her use of opioid medications and
sedative hypnotics, it was extremely unlikely she would be capable of functioning in any type of a work
environment.
12

The Board notes that the Office complied with its procedural requirements prior to terminating appellant’s
compensation, including providing appellant with an opportunity to accept the modified general clerk position after
informing her that her reasons for initially refusing the position were not valid; see generally Maggie L. Moore, 42
ECAB 484 (1991), reaff’d on recon., 43 ECAB 818 (1992).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
February 19, 2008 decision is reversed.
Issued: December 29, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

